7/20 Page 1of7

Ore be WER ees PSR Fon
(ose Vo %118-cv -059729-BHS He

3:18-cv-05929-BHS-
espovic e€ ov

Suunmea "EUS “Sucleye mew.

Case

 

Tn MLSPGA SC _ & dentin MM bion ton

 

>

Sei AVUUMG Rb

 

 

|
[

Judgement, ZX ae we this court to kabe tndp

account that the clokence_has alsa sapalicd .

\documentatten Lhat shuass Lat tae ool Lhe dive

 

dedendauts clewely gave else statements 0i2__PREA
lavestigatic A numbers, |i-! BO | ( Drs umount > F-/ )

 

den

 

be phen Belinge @) (Decors nt 38- l ) ‘

[8-|Ajio2 ion vd Se Ricus ly eet stou Rede a _Coutloosod by —!

—

 

4 haue cutlined and will discuss the Sols.
| state WMwnts of the. oe iitaeda nts anel

bw,

 

other —¢, dividud’s,invlved in_peewihire Milisefeusle

 

Ls (se bilan ma tian ,_latee inthis aeguunen & aga rask

 

S Li Waa? { = eae gement.

 

=

 

—_—_

 

mn Responce venue pia my Lest. attempt at. Hing

 

 

an TV ixomadven 3, 4016 ye tie) Y ptypased lakendans! 5

Weer. Named which kesicle_in lvesteen (4 shiag Et thy

 

fi
wail also JIRLDAMICE , at the Eze. : thak TZ

at LY OHS

 

 

eventual y—going tobe. ftanstepod k ane there cetlibyy

WW) fee SPance 6a ths State « _/ ses Met) Cie ie beans Rod

 

«

 

&o 7; Ven koe Lbishinglen Stat Lideenes czy Wndee the

 

se__ pretences a, Se péembee. } f2 la Cédk on aia atlas «e

(WiMa be

 

and imysold, die te On pales, a \ Y\ Eat 4h oy 4 [ UIA |

 

to the ctlaee immebe anol im yale | on December : ROG.

 

T7 . . —
la 12 IWPB netic _ wee haapd by. Jesu Ceuge ¢ winova

 

I Specitcelly a false positive Urinalysis 5 lacupin cy A asiKue
p AN

bate _ amd me guile, ot auothce _prepasteecrs Mbeactt cy,

 

, J
TR opickes » Tk Couger piiol- bd peal Cie coe J. Ly LS

 

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 2 of 7

 

eee jabtacksion _ usec! on his medical oppiaion. tat:

 

 

fos& because

 

Z am _aller. ic (dostly ie anaphalaxis) te opietes » he

 

oy ined hat £ could _net_pessibly be alleegic ba_elf —

6 pia tes.

 

 

 

 

Tt. a (. 50 ha Ve peindin yf a _beview» with gDOls Peal Ly a

| Cate and heer Cownmitee (CRC) at DOC Yby as te

 

whether. ce pat DOC will appease me to be AlQUSed _

 

at Welw. Uhshiraten Coteerctiur Ceuter oe Ctmerd, Chis.

 

 

fs clue —to_my. fealing mace congeacutin_my gendee a
vlentatz ‘ved Gender ot ckmale
lélewta yaad Ulee gender OF ile _# —_

 

 

 

AL Kedezing

to Decument 31 Dewgnctamte— :

 

Meblon For _

 

UAH a wi —Jindge-msencts payers WE — on Sectien

 

 

ital el raced co el tial ten Sowa macemig

 

\
N
Sadgement ARE oiled wot aRoauments age Veer 50

 

) d a
ands prcu | a L4 EW y hassel arn the comments _ma ae og te —
alis lL; CILES é ole!encs vt S ! Decla eoticws »

 

The Cheatwaa OY acre, (0 Ste Ene : Martin Cavn et

 

 

Sow bhat Hey were cuarinriaabedl co aiviet lrcauy

 

oo thair rramber ship tno protected closs--."(pese. OIL

 

 

Line 26 en pc IO aud lie | cn paces) pe ISOnVeRS Qkt.

 

nek A S45 pect Li ios”, malting assumptions tlt .

TT \ .

 

 

Ga |
On Fue I, Lines H to lb mmole claina SB tRansdqender ues

 

\ 4 yy s
status doesiit peevide pevod om desoriminetion

 

be caus zee pulse claims tt te date

 

| e Jey dlecy scl Reasons.

radente gp Wonders — -

 

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 3 of 7

Bickponeiac —de “cater XS Pag IA be id the |

et aman Dod dodadar és viok.& Ging rust Amel é

eight. as biaaelardinn setedtel OCCASIONS p
he CXauap whan Assen tLhteatened | (PL tre (ek vg

4

 

 

 

 

 

 

 

L Daktasmern t. gud gvial! [res ESS “i. out pepaets p.

when Cbinlers. tied. Lo “5 chill my RACING (nd
a | Lest Antennal h ges LY Cex ig Los bally Lie

£

in sa ey Lhat Leas ao ehh p Bellisger AL Mecht
Aluina ne. an snoheectiiun or. CELE Slag their © hlhoww

f sad axeeshieg ued =p eA _ “412. Cs ohis sbbaaditin LOGS |
| 44.32 2c Le shots ine. lut- Lata 3 \ Chea Rye ond Cow |
hire

wake oY bare ha _peiscva hrcude

 

 

 

 

 

 

 

 

 

 

 

Nag cosevidowits accletwad et ewent be immu bey
Y A ' yg 1
Losec! Gia 1€* lel, Lh at thee al apencloiw bs idea t Viele be
My y eights Cue Chough thane. is peaty oe Pike wet ot

a. abatiea ec east 2 icleuce at amet af. ‘the dzcsincbsale

 

 

 

 

 

0 | |
itn sé oll AE. dishenet lack iategaity aud _mnaieal si aig

 

 

 

“The. dodovdonnts wa Chis CASS phe ileal Lhu's Couel baaisirgly
with indvemadion &bei bnew fo he Halse y_these accusations _
od : bby A ceeindants A pone sty ci Re pase! Oe? cheep te #1 bef
dacks.¢ such as Vile » keponts ceineevning alse indeemetitirg
snd _usitvess thet isRogand
ay cd ww be W255 that Chey iseagaid.

 

 

 

 

 

 

 

he. Vlowine | Docu merits J Gero. ee 5
\

pase 2 rplleuwos: PREA investi gation \B-18 8 09) (Deconmea Sq: apap 2, |
|

 

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 4 of 7

 

 

 

PREA | taesbigabion L2s-|SiG2 (Decumrent 3 4-h pegged UT ew.

 

Pages (4 - 1B) » (Seek as me reaction Kkeper: “Document.
48 -| pases. Zainal a), 7 —EE—————————————

 

 

 

 

PKE A iovestigabion. AL

 

 

[B-1B0% (Necumen 33°!

 

 

 

 

bef and (AYRS inves, ted — BP lee on ab Aye a

SS nena Oy) AUostA 1b, 208 avd emdAina Apotex jmee 4

 

 

De pbe wloere_ 5.2018. i “Th his int vesthgettov 4 wos, duo 4! _
inoppraptiake Sicesihat ail Seidel marle. by oe Jer Re

 

 

lbndors, oxal Page. A on t is Repent | (Decamect 372. papel

 

thee o 3 parts od concern as. to the horesty

 

 

 

ait Dedaderbs Utssein and Wvdoes ,alon _ with Weie a
¢ illag ue wren debe o Declaeabin Por “Ehete Molin

 

 

oe Summary yOuige wae. The 3 peas. vad Kateemsl— eens =,

 

 

as pllows. Fr fp guate.: “(hen Af ash Cc O band aks

 

| £0 clescpibe the site bien brat excited on ligust 6, 2018,

Ve. Stated -.. Tl searched him ond feund the bo hah

 

 

N Ayo
ow Couple p-lecess_o etal ond iN Zip lock bac, oo code

 

 

(this is labled “b: ‘and? IS c xcenplad Jean Lines Ss -<) _ —_

 

 

“ (Ue a) OG C/O Wissen was as heel what occured cee —_
thw. pat seach OH) Au 4, AOE ,. she >tetecd... Twas :

 

 

nec tnedlle bbe one Let! p allel hina over that. dau .

 

 

 

ma yee ned sbadee Mestin.® hist is labled ed cough

 

Hann Lines Sand 5 am dat pacageapl) = ==

 

  

 

' LOhen C/O he UNadsS Coes shed usher oceuted dustin

Ipck seage mo _Cnopast 4) 2018 -he stateol ---. L pak Shatebod

Etat "onal AS 7 fy AUVs Pat — See had him bedsee "

 

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 5 of 7

 

 

a : |
The 3 dierent. GO. a hcl dlikeing sboaies cooub oo
wheal happened, thay all_stem te temembos searching _

 

7

Niner yet it the cledence cncudel_ peocluce tbe y jclees that =
| gees with this. coe’, the court could cheer elo 2 oe
| thot 6B Le cunts diddt cccce as ste beol bea, bese 3, _|
| On page 3 of

J
Lhio_oopant (Document 27-1 Peaches 6) within
be oven hed “Erhrbits’, Exhibit IS ane _I6  Stete

 

 

 

Hrock acts CARL the  Lyteeview La suuctes, Sond Ackinoudedge ion
ob CIO Wonders y whida is when Ms. Mocee euattld have.

 

 

indoeined ib landers that occorcling bo palicgl00C) H90. sO

 

Awe should not make physical. oR verbal conback wikh

ine. Ge

 

 

PREA investaigestia is IS-1B1\6Aa (Doctament SE-! Pies i Lhescssph

 

 

> and 1F Leonel Dy is autrereed lay OM A crserrs

 

Wests cabed by Mark high » silelliblap ot CROC, sbaebing
(Q OL Sepbembee. F, A018 uwhl Octoler 2,20 1p,auel sae

 

 

 

a .
orppardad ete on Octrbue B, ZOIS avd eros eg Doverrlner |,2Z018._
“This tnavesHaeticon yyas due to Me Waondres ine ppRopeiate

 

i¢ i U } r }
jot” s<akch where he teubbed ny chest vigorously, thea

 

 

while hol lay ny Ldbt hkiao L Are. hub | da ak. tad Og 5.
The append inn is daw log Ms Missein lnPoa bevivacs ke

 

vuole vines Lie We al wD TT dle avoller Narasowent win.

 

TL onlin’ sseoak bes Point out Poa ee De a LNne da eek potion

 

(Docuumac 37-1 page Ih) unde lable Bhiits , Bailoik. + |

 

 

1S wber view ond oclviow ledore wort ot C10 Wenders

 

arbor ull des my lars OS \nevng oki RL. ating ese _

 

pire S

Ck NO, é
be a, Le\ch wot bo Wralo ¢ puteck Vio sere wae

 

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 6 of 7

 

during, His Sant estado ~~ Une Apperded — a

 

 

Petrie \ Dacsrmnsat AA-) 9 \9) pene oT bt

 

 

 

Op Blasting. On page / (72)

 

vindan aloe ‘bh: anbsdls on coRRisporrd ands ts Eluiit 4 othe
doers pager is Wises. Shtewet cle jana, Chet ROS. osc =,

 

 

Peneeliot - -Smith pat seardiecl prey the vert prope Uradheme

 

lable 'c! pic comispands bo xls 4 of Be sae pag g tS

 

Clo Teese Pedi Swiith's SWelewerk usin is Pesialy
Reuedick-Smikh ena ag C)O Disses eels yout

 

 

Gs
ib the comet wae lideo “od this specie search

 

OV] this spacihie jase : the court wen bel. see oc shar &

 

Leynale. ge CLO Pat xearching mer

 

 

 

Finally Z he Serious 1 nw Deockon Repack issud oe

 

 

 

CALA Booed lay She pon Bolinger C Decurmunt: 3e- | Pcees Bo -3)
pia lve. fees pooe, uUmelese Lalole "'Debails im fell ow Lines

 

llo~ > Bolinger eleles.” At no time dyeri » the interac ti TcwnSy

 

rant, Lhe obove remo cbtencdse Ln myseld D anol a |

 

 

cloess it show the_ Osticor Sexually Ussaulbng Se
\lideo of Sepbember 6 hore. Sude ns Sbileit. > (Dicu - S6-l a

 

 

 

?) eestly “Taos C10. Dondows, — rubbing weg ets Se ot __

 

Hen while holdin ; roast — Ruboiiog)v MU ROAR quad
leas me tise aly, ina propeiake “ye\eutab and

 

Io's ARE continue UY allowed ba wis behaw Ube 1

 

CLIO (Nowsets Wow hoes Hot. expect. 4 Vamabes te 4 Nepeeel: |

 

Low.

 

 

 

page (

 

|
|
|

 
Case 3:18-cv-05929-BHS-JRC Document 40 Filed 03/17/20 Page 7 of 7

 

 

! conclude that bre. Live Aishroveest Lee havea Lieb 15

 

Lin then selves shoul he_geeunids be dene bhe_dekevolauks

 

 

 

PD
Atotion chore Summer Judgement. With the actions
U
ode the alebeccn TT sce that oul lat betas blach-auol

 

white as it should be » when r recep. like the cleckendanks—

 

 

abuse. their Paver is such clisgasting cuags (6 Leeses ——_—

) 4 2 a 3
me be leap, cwhiat—_ ciate _jastite system [s_ becaming Khe |

 

 

C
PER SAIS wat fot ete ae A Housed bo ole) ceneng an illegal

 

things bo other pesple. Plas “ZL pray that this
courk  Lwole pest the dishonest ste bennenbs CUE IA

 

 

buy bho doSondouhs. Zope. tis cone Awes Lyre Riglab

 

Haines low PROCQAALInen with presecibion 3 Jh__Case.

 

 

 

Repectdally Sihsnitled this 12” day od March
2020

 

 

—[—

A ple c ly he melee the prea A Ly al pth, jARL AV Litt bbe

 

 

laws od the Unibed S4akes oft Onewien Load the

Luts aving_is bruce one conpect,

 

pare this 1¢¢-day at Phech 2620.,in Qinway He, i |
“ —,

 

 

 

(Vash, lets bo

 

LY KO Bak

 

L illien Tagdsin

 

 

 

 

 
